     Case 2:19-cv-02706-VEB Document 24 Filed 08/31/20 Page 1 of 1 Page ID #:973




 1                                                                                              JS-6

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 5

 6    GREGORY ROGER TRUSCH,                               Case No. 2:19-CV-02706 (VEB)

 7                           Plaintiff,
                                                          JUDGMENT
 8    vs.

      ANDREW M. SAUL, Acting Commissioner
 9    of Social Security,

10                          Defendant.

11
            For the reasons set forth in the accompanying Decision and Order, it is hereby DECREED
12   THAT (1) Plaintiff’s request for an order remanding this case for further proceedings is GRANTED

13   and the Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order

14   affirming the Commissioner’s final decision and dismissing the action is DENIED; (3) judgment is

     entered in Plaintiff’s favor and this case is REMANDED for calculation of benefits; and (4) this case
15
     is CLOSED without prejudice to a timely application for attorneys’ fees and costs.
16
            DATED this 31st day of August, 2020,
17
                                          /s/Victor E. Bianchini
                                     VICTOR E. BIANCHINI
18                         UNITED STATES MAGISTRATE JUDGE

19

20                                                    1

                          JUDGMENT – TRUSCH v SAUL 2:19-CV-02706-VEB
